If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      September 22, 2022
               Plaintiff-Appellee,

v                                                                     No. 356943
                                                                      Ionia Circuit Court
CAMERON MATTHEW WEBB,                                                 LC No. 2019-017905-FH

               Defendant-Appellant.


Before: MURRAY, P.J., and O’BRIEN and REDFORD, JJ.

O’BRIEN, J. (concurring).

       I agree in full with the majority opinion with the exception of Part II.B. For that part, being
bound by People v Anderson, ___ Mich App ___; ___ NW2d ___ (2022) (Docket No. 354860)
under the rule of stare decisis, I concur in the result. MCR 7.215(C)(2).



                                                              /s/ Colleen A. O’Brien




                                                 -1-